Fourth Court of Appeals
                                     San Antonio, Texas
                                           October 23, 2015

                                         No. 04-15-00615-CV

                              IN RE ESTATE OF Maria L. RAYNES

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

       The court has considered relator’s Motion for En Banc Reconsideration filed on October
13, 2015, and the motion is DENIED.

           It is so ORDERED on October 23, 2015.



                                                         _________________________________
                                                         Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2015.


                                                         ___________________________________
                                                         Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2013-PC-0369, styled In the Estate of Maria L. Raynes, Deceased,
pending in the Probate Court No. 1, Bexar County, Texas, the Honorable Kelly Cross presiding.